Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143105                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  DEAN BAUMAN,                                                                                             Mary Beth Kelly
          Plaintiff-Appellee,                                                                              Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143105
                                                                    COA: 300181
                                                                    WCAC: 08-000107
  BOTTLING GROUP, L.L.C. (Pepsi Bottling
  Corp) and OLD REPUBLIC INSURANCE
  COMPANY,
              Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 13, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         MARILYN KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
           t0928                                                               Clerk